DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments filed 5/12/22 have been entered. The amendments have overcome the previously presented claim objections in the Office Action dated 4/28/22. 

Applicant's arguments filed 5/12/22 have been fully considered but they are not persuasive. The claims were previously rejected over Bishop (US 20130306330 A1), in view of Parekh (US 20180016864 A1), further in view of Nguyen (US 20140290946 A1).
Applicant argues that the newly recited limitation is not taught. However, the examiner notes the new alternate interpretation of Nguyen presented below. Specifically a first back-up ring 250A of Nguyen has been drawn to the recited sleeve and a second back up 270A of Nguyen has been drawn to the “additional petals”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 11, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 3, 11, and 19 recites “overlapping petals of the metal petals”. Parent claims 1, 9, and 17 each recite “a sleeve” with “metal petals” and additionally recites “additional petals” which cover a portion of the sleeve. It is not clear whether the previously recited “additional petals” are intended to now constitute the newly recited “overlapping petals” or whether applicant intends there to be overlapping petals which are additionally covered by the “additional petals” recited in the parent claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bishop (US 20130306330 A1), in view of Parekh (US 20180016864 A1), further in view of Nguyen (US 20140290946 A1).

Regarding claim 1, Bishop teaches a packer assembly comprising: 
a mandrel (Fig 1, mandrel 12); 
a retainer movably disposed adjacent to the mandrel (Fig 1, 2, retainer 30; Para 0015, “the mandrel 12 and includes a cone 30 that is axially slidable upon the mandrel 12”), the retainer comprising a ramp (Para 0015, “The cone 30 presents a ramped outer radial setting surface 32”); 
a packer element disposed adjacent to the mandrel and the ramp (Fig 1, packer element 18 is near/adjacent the mandrel and ramp); 
a ring (Fig 1, ring/slip 34; surrounding and mounted on mandrel 12 forming a ring) movably disposed on the ramp (Fig 1, 2, as seen between the figures, ring 34 moves on ramp 32); and 
a sleeve disposed around the retainer and the ring (Fig 1, 2, sleeve 20), wherein the sleeve is configured to deformable to retain at least the packer element or the ring (Fig 1, 2, as seen between the figures, sleeve 20 is deformed to retain at least the ring 34 or the packer 18).  
While Bishop teaches “the slip element 34 is moved radially outwardly due to sliding movement of the slip element 34 upon the ramped surface 32 of the cone 30” (Para 0017), Bishop is silent on the ring comprising a spiral cut.
Parekh teaches the ring comprising a spiral cut (Para 0005, “a spiral cut slip segment”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Bishop by having the ring comprise a spiral cut as disclosed by Parekh because it “spreads radially with minimal force but provides a barrier circumferentially with no gaps to retain the sealing element in position”.  
While Bishop teaches that his sleeve may take a number of forms including “formed of metal”, “formed of non-metallic material such as carbon epoxy and other composites”, and a “petal-style backup ring”, Bishop as modified is silent on the recited petals. 
Nguyen teaches the sleeve comprises metal petals (Fig 3, Para 0030, “multiple metal back-up rings”, back-up rings 250A. There are slits which define pedals/segments as seen in Figs 7A-7C)
a slot adjacent to each petal (Figs 7A, 7C, slots 255), wherein each slot includes a lateral portion relative to a longitudinal portion (Figs 7A, slots 255, as seen the slot has a two portions angled relative to one another, one of which e.g. 255 may be considered the longitudinal portion and the other of which, not labelled by extending radially inward relatively, is the lateral portion. The examiner notes that the claim does not require the two portions be precisely perpendicular to one another in any particular state) and 
an additional petal that covers the longitudinal portion (Fig 3, additional back-up ring 270A, seen in additional detail in Fig 8A-8C; Para 0034, the slot 255 are offset relative to the slot 275 resulting in the petals of 270A covering the slot 255).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Bishop by having the petal sleeve as disclosed by Nguyen because Bishop suggests a slotted back-up ring, the use of Nguyen’s specific overlapping back-up ring would prevent extrusion of the extrudable packing elements (Para 0009, Para 0034).    

Regarding claim 2, Bishop as modified by Nguyen further teaches the metal petals are configured to deform without breakage, to retain at least the packer element of the ring (Para 0039, 0040 “portion of the back-up ring 250A [and 270A] may bend”, this is the metal back-up ring pedal this bending does not resulting in shearing breakage; as a modification to Bishop, Fig 1, 2, as seen between the figures, sleeve 20 is used to retain at least the ring 34 or the packer 18).  

Regarding claim 3, Bishop as modified by Nguyen further teaches the metal petals further comprise overlapping petals (Fig 3, Para 0038 of Nguyen, “the inner back-up ring 270A, and the outer back-up ring 250A may include similarly-contoured mating surfaces”). 

Regarding claim 4, Bishop as modified by Nguyen further teaches wherein the lateral portion is shorter than the longitudinal portion (Figs 7A, 8A, slots 255/275, as seen the slot has a two portions angled relative to one another, one of which e.g. 275 may be considered the longitudinal portion and the other of which, not labelled by extending radially inward relatively, is the lateral portion. In this case, the longitudinal portion would be longer than the lateral portion. The examiner similarly notes that the portions can be arbitrarily assigned (e.g. the device is deployable in a horizontal well) and the portions could be selected/defined to meet the claim limitation). 

Regarding claim 5, Bishop further teaches wherein the ring comprises a tapered portion (Fig 1, 2, tapered portion 40).  

Regarding claim 6, Bishop as modified by Nguyen further teaches wherein the sleeve comprises a base extending laterally from the mandrel (Fig 7B/8B of Nguyen, petal sleeve extends has a portion/base around shoulders 260/280 which would extend from the mandrel, see also Figs 3 and 4B).

Regarding claim 7, Bishop as modified by Nguyen further teaches wherein the base comprises an opening (Fig 7C/8C, each of the back-up rings is a ring shape and defines a central opening for example for fitting the tool mandrel).  

Regarding claim 8, Bishop as modified by Nguyen further teaches wherein the sleeve further comprises an elongated portion extending longitudinally from the base to cover the ring and the retainer (Fig 3 of Nguyen, petal sleeve with inner petal 270A and outer petal 250A have an elongated portion which extends from the base as previously defined, as seen; as a modification to Bishop’s Fig 1-2, the longitudinal, elongate portion 26 covers the ring 34 and retainer 30).  

Regarding claim 9, Bishop teaches a packer assembly comprising: 
a mandrel (Fig 1, mandrel 12); 
retainers movably disposed adjacent to the mandrel (Fig 1, 2, retainer 30; Para 0015, “the mandrel 12 and includes a cone 30 that is axially slidable upon the mandrel 12”; Para 0018, the examiner notes that only a single element is depicted, “a similar to backup ring and setting arrangement could be used for the opposite axial end of the packer element 18”), each retainer comprising a ramp (Para 0015, “The cone 30 presents a ramped outer radial setting surface 32”); 
a packer element disposed adjacent to the mandrel and between the ramps of the retainers (Fig 1, packer element 18 is near/adjacent the mandrel and ramp; Para 0018, the examiner notes that only a single element is depicted, “a similar to backup ring and setting arrangement could be used for the opposite axial end of the packer element 18”); 
a ring (Fig 1, ring/slip 34; surrounding and mounted on mandrel 12 forming a ring) movably disposed on each ramp (Fig 1, 2, as seen between the figures, ring 34 moves on ramp 32); and 
sleeves disposed around the retainers and the rings (Fig 1, 2, sleeve 20, the examiner notes Para 0018 which suggests an additional sleeve on the opposing end of packer 18), wherein each of the sleeves are configured to deform to retain at least the packer element or the rings (Fig 1, 2, as seen between the figures, sleeve 20 is deformed to retain at least the ring 34 or the packer 18).  
While Bishop teaches “the slip element 34 is moved radially outwardly due to sliding movement of the slip element 34 upon the ramped surface 32 of the cone 30” (Para 0017), Bishop is silent on the ring comprising a spiral cut.
Parekh teaches the ring comprising a spiral cut (Para 0005, “a spiral cut slip segment”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Bishop by having the ring comprise a spiral cut as disclosed by Parekh because it “spreads radially with minimal force but provides a barrier circumferentially with no gaps to retain the sealing element in position”.  
While Bishop teaches that his sleeve may take a number of forms including “formed of metal”, “formed of non-metallic material such as carbon epoxy and other composites”, and a “petal-style backup ring”, Bishop as modified is silent on the recited petals. 
Nguyen teaches the sleeve comprises metal petals (Fig 3, Para 0030, “multiple metal back-up rings”, back-up rings 250A. There are slits which define pedals/segments as seen in Figs 7A-7C)
a slot adjacent to each petal (Figs 7A, 7C, slots 255), wherein each slot includes a lateral portion relative to a longitudinal portion (Figs 7A, slots 255, as seen the slot has a two portions angled relative to one another, one of which e.g. 255 may be considered the longitudinal portion and the other of which, not labelled by extending radially inward relatively, is the lateral portion. The examiner notes that the claim does not require the two portions be precisely perpendicular to one another in any particular state) and 
an additional petal that covers the longitudinal portion (Fig 3, additional back-up ring 270A, seen in additional detail in Fig 8A-8C; Para 0034, the slot 255 are offset relative to the slot 275 resulting in the petals of 270A covering the slot 255).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Bishop by having the petal sleeve as disclosed by Nguyen because Bishop suggests a slotted back-up ring, the use of Nguyen’s specific overlapping back-up ring would prevent extrusion of the extrudable packing elements (Para 0009, Para 0034).    

Regarding claim 10, Bishop as modified by Nguyen further teaches the metal petals are configured to deform without breakage, to retain at least the packer element of the ring (Para 0039, 0040 “portion of the back-up ring 250A [and 270A] may bend”, this is the metal back-up ring pedal this bending does not resulting in shearing breakage; as a modification to Bishop, Fig 1, 2, as seen between the figures, sleeve 20 is used to retain at least the ring 34 or the packer 18).    

Regarding claim 11, Bishop as modified by Nguyen further teaches wherein each sleeve further comprises overlapping petals (Fig 3, Para 0038 of Nguyen, “the inner back-up ring 270A, and the outer back-up ring 250A may include similarly-contoured mating surfaces”). 

Regarding claim 12, Bishop as modified by Nguyen further teaches wherein the lateral portion is shorter than the longitudinal portion (Figs 7A, 8A, slots 255/275, as seen the slot has a two portions angled relative to one another, one of which e.g. 275 may be considered the longitudinal portion and the other of which, not labelled by extending radially inward relatively, is the lateral portion. In this case, the longitudinal portion would be longer than the lateral portion. The examiner similarly notes that the portions can be arbitrarily assigned (e.g. the device is deployable in a horizontal well) and the portions could be selected/defined to meet the claim limitation). 

Regarding claim 13, Bishop further teaches wherein each ring comprises a tapered portion (Fig 1, 2, tapered portion 40).  

Regarding claim 14, Bishop as modified by Nguyen further teaches wherein the sleeve comprises a base extending laterally from the mandrel (Fig 7B/8B of Nguyen, petal sleeve extends has a portion/base around shoulders 260/280 which would extend from the mandrel, see also Figs 3 and 4B).  

Regarding claim 15,  Bishop as modified by Nguyen further teaches wherein the base comprises an opening (Fig 7C/8C, each of the back-up rings is a ring shape and defines a central opening for example for fitting the tool mandrel).  

Regarding claim 16, Bishop as modified by Nguyen further teaches wherein the sleeve further comprises an elongated portion extending longitudinally from the base to cover the ring and the retainer (Fig 3 of Nguyen, petal sleeve with inner petal 270A and outer petal 250A have an elongated portion which extends from the base as previously defined, as seen; as a modification to Bishop’s Fig 1-2, the longitudinal, elongate portion 26 covers the ring 34 and retainer 30).  

Regarding claim 17, Bishop teaches a method for containing a packer element (Fig 2, packer element 18), the method comprising: 
setting a packer assembly in a wellbore (Para 0004, “deformable elastomeric packer elements for packer devices in wellbores”; Fig 2, packer assembly depicted is set in wellbore contacting wellbore tubular 38), the packer assembly comprising: 
a mandrel (Fig 1, mandrel 12); 
a retainer movably disposed adjacent to the mandrel (Fig 1, 2, retainer 30; Para 0015, “the mandrel 12 and includes a cone 30 that is axially slidable upon the mandrel 12”), the retainer comprising a ramp (Para 0015, “The cone 30 presents a ramped outer radial setting surface 32”); 
the packer element disposed adjacent to the mandrel and the ramp (Fig 1, packer element 18 is near/adjacent the mandrel and ramp); 
a ring (Fig 1, ring/slip 34; surrounding and mounted on mandrel 12 forming a ring) movably disposed on the ramp (Fig 1, 2, as seen between the figures, ring 34 moves on ramp 32); and 
a sleeve disposed around the retainer and the ring (Fig 1, 2, sleeve 20). 
While Bishop teaches “the slip element 34 is moved radially outwardly due to sliding movement of the slip element 34 upon the ramped surface 32 of the cone 30” (Para 0017), Bishop is silent on the ring comprising a spiral cut.
Parekh teaches the ring comprising a spiral cut (Para 0005, “a spiral cut slip segment”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Bishop by having the ring comprise a spiral cut as disclosed by Parekh because it “spreads radially with minimal force but provides a barrier circumferentially with no gaps to retain the sealing element in position”.  
While Bishop teaches that his sleeve may take a number of forms including “formed of metal”, “formed of non-metallic material such as carbon epoxy and other composites”, and a “petal-style backup ring”, Bishop as modified is silent on the recited petals. 
Nguyen teaches the sleeve comprising metal petals (Fig 3, Para 0030, “multiple metal back-up rings”, back-up rings 250A. There are slits which define pedals/segments as seen in Figs 7A-7C).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Bishop by having the petal sleeve as disclosed by Nguyen because Bishop suggests a slotted back-up ring, the use of Nguyen’s specific overlapping back-up ring would prevent extrusion of the extrudable packing elements (Para 0009, Para 0034).
Bishop as modified teaches deforming the metal petals with the ring (Fig 1, 2, of Bishop as seen between the figures, sleeve 20 is deformed), a slot adjacent to each petal (Figs 7A, 7C, slots 255), wherein each slot includes a lateral portion relative to a longitudinal portion (Figs 7A, slots 255, as seen the slot has a two portions angled relative to one another, one of which e.g. 255 may be considered the longitudinal portion and the other of which, not labelled by extending radially inward relatively, is the lateral portion. The examiner notes that the claim does not require the two portions be precisely perpendicular to one another in any particular state), wherein additional petals that covers the longitudinal portion (Fig 3, additional back-up ring 270A, seen in additional detail in Fig 8A-8C; Para 0034, the slot 255 are offset relative to the slot 275 resulting in the petals of 270A covering the slot 255) and 
retaining at least the packer element or the ring with the sleeve (Fig 1, 2, as seen between the figures, sleeve 20 is deformed to retain at least the ring 34 or the packer element 18; sleeve 20 is/are the petals of Nguyen as modified).  

Regarding claim 18, Bishop further teaches deforming petals of the sleeve without breakage  (Para 0039, 0040 of Nguyen “portion of the back-up ring 250A may bend”, this is the metal back-up ring pedal this bending does not resulting in shearing breakage; as a modification to Bishop, Fig 1, 2, as seen between the figures, sleeve 20 is used to retain at least the ring 34 or the packer 18).  

Regarding claim 19, Bishop as modified by Nguyen further teaches the sleeve further comprises overlapping petals (Fig 3, Para 0038 of Nguyen, “the inner back-up ring 270A, and the outer back-up ring 250A may include similarly-contoured mating surfaces”).  

Regarding claim 20, wherein the lateral portion is shorter than the longitudinal portion (Figs 7A, 8A, and as seen between the movement from Fig 3 to 4, longitudinal portion of the slots as defined would be longer than the lateral portion. The examiner similarly notes that the portions can be arbitrarily assigned and the portions could be selected/defined to meet the claim limitation. The examiner additionally notes that the claim does not require the relative portion sizing to be specific to the deforming step or only occurring during the deforming step).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached typically 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT FULLER can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEODORE N YAO/Examiner, Art Unit 3676

/BLAKE MICHENER/Primary Examiner, Art Unit 3676